Citation Nr: 1719146	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-14 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating higher than 30 percent for Hashimoto's thyroiditis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and her daughter


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to September 1964.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran testified at a videoconference hearing in January 2016 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.  The hearing initially was scheduled to occur with the VLJ at the RO (Travel Board hearing), but severely inclement weather (a snowstorm) in the Washington, DC, metropolitan area precluded the VLJ from making the trip to the RO, so by agreement the appellant elected, instead, to have a videoconference hearing.

The Board subsequently, in March 2016, remanded this claim to the RO via the Appeals Management Center (AMC) for further development - including especially to obtain all outstanding treatment records and, after receiving those records, for a VA compensation examination reassessing the severity of the 
service-connected Hashimoto's thyroiditis.


FINDING OF FACT

Throughout the pendency of this appeal, the most probative (meaning most competent and credible) evidence reflects that the Veteran's Hashimoto's thyroiditis has not caused muscular weakness, mental disturbance, weight gain, bradycardia, or sleepiness.



CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent for the Hashimoto's thyroiditis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7903 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA fulfilled its duty to notify the Veteran with a letter dated August 29, 2007, well before initial adjudication of this claim by the RO in January 2008, so in the preferred sequence.

With regards to the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  In May 2016, the RO (AMC) requested that she identify any further records relevant to her appeal, but no further records were identified.  She was also afforded VA examinations with respect to her claim in September 2007, August 2012 and most recently in June 2016.  Thus, there was compliance, certainly the acceptable substantial compliance, with the remand directives to obtain all additional records and have her undergo that examination to reassess the severity of her Hashimoto's thyroiditis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, as concerning the appellant's hearing before the Board, it was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Thus, the Board finds that VA has satisfied the duty to assist.  In the circumstances of this case, additional efforts to further assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist her at every stage of the process, at least insofar as assuring that any errors committed were not harmful to the essential fairness of the adjudication.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that, as the party attacking the agency's decision, the claimant has the burden of proof of showing there has been an error in developing his/her claim, but also above and beyond that, showing it is unduly prejudicial, meaning outcome determinative of the claim, i.e., more than harmless).  There is no such allegation in this instance, much less an affirmative showing.

II.  Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  Where entitlement to service connection already has been established and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

If there have been times since the filing of the claim, in fact, even since the year prior, when the disability has been more severe than at other times during the course of the appeal, then the Board must "stage" the rating to compensate the Veteran for this variance.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also Fenderson v. West, 12 Vet. App. 119 (1999) (discussing this practice in the 
initial-rating context).

The evaluation of the same disability under various diagnoses, however, known as "pyramiding", is to be avoided.  38 C.F.R. § 4.14.

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's electronic (i.e., paperless) file.  Although the Board is required to provide reasons and bases supporting this decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service-connected Hashimoto's thyroiditis was initially rated as 
10-percent disabling under 38 C.F.R. § 4.119, DC 7903, for hypothyroidism, in a December 1992 rating decision.  That rating later was increased to 30 percent in the subsequent January 2008 rating decision precipitating this appeal.  This 30-percent disability rating has continued throughout this appeal, but the Veteran contends that an even higher rating is warranted.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the granting of a higher rating during the pendency of an appeal does not abrogate the appeal unless the Veteran expressly indicates he/she is satisfied or content with the new rating or receives the highest possible rating).


Under DC 7903, a 10-percent rating is appropriate where a veteran's disability is manifested by fatigability, or where continuous medication is required for control of the veteran's symptoms.  A 30-percent rating is appropriate where the veteran suffers from fatigability, constipation, and mental sluggishness.  A 60-percent rating is appropriate where the veteran suffers from muscular weakness, mental disturbance, and weight gain.  And finally, a 100-percent rating is appropriate where the veteran suffers from cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, and sleepiness.  See id.

The Board has considered the Veteran's lay statements that her disability is worse than currently evaluated.  Specifically, in relevant part, she has alleged that "she meets more of the 60% rating [criteria] for her Hashimoto's thyroiditis not the 30% that is assigned."  She also has reported abnormal and "erratic" thyroid-stimulating hormone (TSH) and thyroxine levels, claiming these levels caused her to suffer from atrial fibrillation (AFIB) several times.  In her written statements, and according to her medical records, she has complained of symptoms including goiters, vertigo, dry skin, hair and eyelashes falling out, brittle finger nails, muscle aches, constipation, cold feet and hands, shortness of breath, insomnia, chest pain, irregular heartbeat and dizziness.  During her videoconference hearing, she complained of fatigue, constipation, cold intolerance, dementia, slowing of thought, depression, weight gain, muscular weakness, and difficulty sleeping.  According to her representative, the Veteran's contentions are essentially that VA did not take into account that her Hashimoto's thyroiditis "is something that is never going to go away" and "is not going to get any better," but rather, "could honestly get worse;" that the Veteran's medications are always being adjusted; and that the "cardiac arrhythmias and [their] relationship to the [V]eterans thyroiditis condition is also one of the causes she is having with the [h]eart."

Several buddy statements were submitted on the Veteran's behalf, wherein the Veteran's friends describe how she seems to be suffering from decreased energy, enthusiasm, cognition, and memory.  These statements also explain, albeit without much detail, how her friends have noticed that she is, to an extent, and in their opinion, "debilitated."

Regarding these statements, the Board finds that the Veteran and her friends are competent to report these symptoms because this requires only personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Board has considered these reports of symptoms.  However, the Veteran and her friends are not competent to identify the medical cause(s) of her symptoms, to diagnose thyroiditis, to assess the severity of her thyroiditis (especially in relation to the applicable rating criteria), or to identify a specific level of disability of this disorder according to the appropriate DCs.  This is because they are not competent to opine on such matters, as they involve complex medical questions not capable of lay observation, and they are not otherwise the types of medical question for which lay evidence is competent evidence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

To the extent the Veteran is claiming that her Hashimoto's thyroiditis is causing her heart problems, including AFIB, those effects are already contemplated by her separate rating for cardiac arrhythmias.  As mentioned previously, "pyramiding" is to be avoided according to 38 C.F.R. § 4.14; thus, the Veteran is not entitled to compensation in connection with her Hashimoto's thyroiditis claim for the very same symptoms that she is being separately compensated for in connection with her claim for cardiac arrhythmias.  As such, her claims of AFIB and its attendant symptoms are not subject to additional compensation in connection with this claim for an increased rating for the Hashimoto's thyroiditis.  However, the Board finds that there is no such risk of pyramiding in relation to her other complaints.


While the Veteran's statements and the buddy statements indicate she suffers from slowed thought, and possibly dementia and depression, there is little-to-no mention of those symptoms in her medical records at all, much less as related to her thyroid condition.  Similarly, she claims that she has been suffering from weight gain, cold intolerance, and muscular weakness, and here again there is little-to-no mention of this in her medical treatment records.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Thus, to the extent they are competent, the Board finds the aforementioned Veteran's statements and buddy statements to be somewhat lacking in credibility since not objectively corroborated, particularly in the way of the actual treatment records.  As fact finder, when considering whether lay evidence is satisfactory, including credible, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Consequently, the Board assigns these lay statements and testimony little probative weight, especially as will be explained in relation to medical evidence in the file mostly unfavorable to the claim.


A review of the Veteran's private medical records shows that, during the appeal period, from about 2006 on, the Veteran's thyroid was tested many times, mostly yielding results within normal limits.  According to these records, the Veteran has been placed on and taken off of medication for her thyroid condition numerous times during the appeal period.  There are documented complaints by the Veteran of symptoms that she relates to her thyroid condition, including a "shaky" feeling, constipation, diarrhea, shortness of breath, weight loss, insomnia, flushing, night sweats and chills, sensitivity to heat and the sun, heart palpitations, and an irregular heartbeat.  In January 2007, a private physician stated that, after the Veteran was taken off of medication for a week, her thyroid function test was still within normal limits.  The Veteran's physicians noted multiple times that they were of the opinion that the Veteran's symptoms may be more likely due to other factors, such as her anxiety surrounding her medical condition and her other, heart-related condition(s).  As one such example, in July 2007, after the Veteran sought treatment at the Vancouver Clinic for what she thought were symptoms of her thyroid condition, including the aforementioned "shaky" feeling, weight loss, insomnia, diarrhea and palpitations, Dr. Mark Anderson determined that the Veteran's reported symptoms were more likely related to her underlying heart disease and anxiety than to her thyroid condition.  A March 2007 fine needle aspiration biopsy of a "left thyroid mass" of the Veteran's yielded results consistent with Hashimoto's thyroiditis.  Her more recent private treatment records are largely devoid of any reports of symptoms related to her thyroid disability.

The Veteran's VAMC records also indicate that she has undergone thyroid tests on many occasions, which yielded normal results on almost every occasion.  These VAMC records also note that examination of the Veteran's hair, skin and nails revealed a euthyroid appearance to each.  Like the private physicians, those at the VAMCs also expressed doubt with regard to her assertions that her symptoms are related to or the result of her hypothyroidism.


During a September 2007 VA examination, the Veteran reported that she did not have any problems with her thyroid that were significant until the previous year.  At that time she began experiencing atrial fibrillation.  Her thyroid medication had been adjusted and even discontinued at times due to occurrences of overreplacement.  With regard to her symptoms, she described constipation, fatigue, shakiness, heat and cold intolerance, and weight loss.  She reported that she had been working as a counselor but really could not work over the past year due to her atrial fibrillation and thyroiditis.

During an August 2012 VA examination, the examiner concluded that the Veteran's thyroid condition did not seem to be a contributing factor to physical stamina issues at the time.  The examiner also determined that the Veteran did not then currently have any findings, signs or symptoms attributable to a hypothyroid, hyperthyroid, hypoparathyroid or hyperparathyroid condition, including but not limited to fatigability, constipation, mental sluggishness or disturbance, muscular weakness or weight gain.  The Veteran, however, was found to have an enlarged thyroid gland and nodule.  Finally, the August 2012 VA examiner noted that the Veteran reported that she "had to cease her previous work in ministry due to her frequent hospitalizations for atrial fibrillation between 2007 and 2011," but that neither her "thyroid condition nor the secondary atrial fibrillation aggravation by thyroid condition treatment affect[ed] current occupational functioning."  [Note:  the Board sees that a consequent claim of entitlement to a total disability rating based on individual unemployability (TDIU) was considered.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (explaining how TDIU claims can derive from increased-rating claims).  However, the RO denied the TDIU claim, and the Veteran did not in response appeal the decision regarding that claim to the Board.  38 C.F.R. § 20.200.  Moreover, inasmuch as her AFIB was cited as the primary, if not sole, factor in her reportedly stopping work, the TDIU claim is not derivative of the increased-rating claim specifically at issue.  So the Board need not further consider that TDIU claim.]


The Veteran was afforded a third VA compensation examination in June 2016, as mentioned precisely to comply with the Board's remand directive to reassess the severity of her Hashimoto's thyroiditis.  During this third examination, she denied any significant changes in her condition, as it relates to her thyroid disorder, since the immediately preceding August 2012 examination.  In agreement with the August 2012 examiner, this third VA examiner determined once again that the Veteran did not then currently have any findings, signs or symptoms attributable to a hypothyroid, hyperthyroid, hypoparathyroid or hyperparathyroid condition.  This examiner also determined that the Veteran's thyroid condition did not currently impact her ability to work.  The examiner further stated that the Veteran had been euthyroid (meaning that her thyroid was functioning normally) since 2011, and thus, that none of her symptoms were due to her thyroid condition.

All competent and credible evidence considered, including this medical evidence, there is not enough supporting assignment of a rating exceeding 30 percent for the Veteran's Hashimoto's thyroiditis.  Her medical records and the VA examination reports do not show that, as a result of her service-connected thyroid disability, she has had muscular weakness, mental disturbance, bradycardia, or sleepiness, all of which are required for a 100-percent rating under DC 7903.  Her statements and the buddy statements may tend to show that she was experiencing mental disturbance, but those statements are not worthy of much probative weight by themselves, considering that neither she nor her friends are qualified to competently opine as to what was causing her mental disturbance.  Also, her medical records fail to show that she suffers from weight gain, mental disturbance, or muscular weakness that are required for a 60-percent rating to be assigned under DC 7903.  The medical records also fail to show that she suffers from sleepiness or bradycardia owing to her thyroid condition, which are additional requirements for the assignment of the 100-percent rating.  See id.  In fact, these records reflect that she suffered from insomnia, not a lack of sleep, and from weight loss, not instead weight gain.  In the absence of sufficient, competent and credible evidence supporting the existence of the required criteria for one of the higher ratings for the Hashimoto's thyroiditis, either 60 or 100 percent, the Board finds that she is not entitled to this additional compensation.

III.  Extra-schedular Rating

Although the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for this special rating.  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran's thyroiditis has been assessed to show little-to-no objective symptoms throughout the appeal period.  Her most significant symptom attributed to her disability is fatigue, for which she is compensated by the 30-percent rating.  The Rating Schedule includes higher ratings if symptoms specific to her disability are shown, however, those symptoms are not present.  Thus, the current schedular criteria sufficiently contemplate the extent of her disability and its impact on her functioning.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the "combined effect" of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  Here, the Veteran is service connected for multiple disabilities.  But there is no evidence of record suggesting that she experiences any symptoms from the service-connected thyroiditis disability that, when combined with the effect of other service-connected disabilities, are not being adequately compensated by the existing ratings.  There is no additional impairment that has not been attributed to a specific service-connected disability; all of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The evidence does not indicate this is a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  The Board finds that an extra-schedular rating is not warranted in this instance.

As already alluded to, entitlement to a TDIU is also an element of a claim for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran did not appeal her claim for a TDIU that was denied by the RO in 2013.  The evidence does not otherwise suggest that her thyroiditis prevents employability such that a derivative TDIU claim would be now raised (again).  Consistently, the VA examinations have shown findings that her thryoiditis does not prevent employment.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a claim for TDIU is raised where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability); see also see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part and parcel of an increased-rating claim only when the Roberson requirements are met).

V.  Conclusion

In sum, the Board finds that entitlement to a disability rating higher than 30 percent for the Veteran's service-connected Hashimoto's thyroiditis is not warranted for the entire period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered.  However, as the preponderance of the evidence is against the claim, the doctrine is inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim of entitlement to a rating higher than 30 percent for Hashimoto's thyroiditis is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


